Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 filed 11/06/2019 are pending for examination.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 1-14 are to a process comprising a series of steps, clams 15-20 are to an apparatus, which are statutory (Step 1: Yes).

	Step 2A Analysis:
Claim 1 recites:
	A transaction execution method, comprising:
scanning an offline object and a corresponding identification code thereof, the identification code comprising positioning assistance information of the offline object;
triggering a recognition process for the offline object and the identification code; and 
executing a transaction with respect to the offline object based on a result of the recognition process.

	 Step 2A Prong 1 analysis: Claims 1-20 recite abstract idea.
The invention in claim 1, as drafted, is a method directed to vending transactions [see para 0004, “A vending transaction is taken as an example…”], which is a commercial activity related to sales. The limitations, as recited, “ scanning an offline object and a corresponding identification code thereof, the identification code comprising positioning assistance information of the offline object; triggering a recognition process for the offline object and the identification code; and executing a transaction with respect to the offline object based on a result of the recognition process”, do not use any device in implementing these steps and therefore, under their broadest reasonable interpretation, relate to preparing a scheme or plan mentally using a pen and paper with steps needed as how to execute a sales/vending transaction. The limitations, as recited in claim 1, fall within “Mental Process” abstract idea.  PEG”. Further, the limitation of executing a transaction [which is a vending/sales activity] falls within “Certain Methods of Organizing Human Activity” abstract idea. See “2019 PEG”. Accordingly, claim 1 and its dependent claims 2-8 recite abstract ideas. Step 2A, Prong 1=Yes.
Since the limitations of the independent claim 9 are similar to the limitations of claim 1 and can be analyzed on the basis of same rationale as established for claim 1, claim 9 and its dependent claims 10-14 recite abstract ideas. Step 2A, prong 1, =Yes.
With regards to the independent claim 17 it recites the limitations, “executing a transaction with respect to the offline object based on a result of the recognition process”, which under its broadest reasonable interpretation an in the context of the disclosure in the Applicant’s Specification is a vending/sales transaction which falls within, “Certain Methods of Organizing Human Activity” abstract idea, as per “2019 PEG”. Accordingly, Claim 15 and its dependent claims 16-20 recite abstract idea.

Step 2A Prong 2 analysis:

Claims 1-20: The judicial exception is not integrated into a practical application.
	Claims 1-14 do not recite additional limitations related to any device for implementing the steps recited in the claims 1-14 and as analyzed above for Step 2A, prong 1 analysis, are directed to merely a plan and scheme as what is to be done with regards to a vending transaction. Accordingly, claims 1-14 do not recite additional limitations and as such the combination of limitations do not recite any meaningful limits on implementing the abstract idea and thus do not integrate the judicial exception into a practical application. Step 2A, prong2, analysis=No.
	Claims 15- 20  recite the additional limitations that the steps recited are implemented by an apparatus, which comprises a generic computer executing the recited steps of scanning an offline object and a corresponding identification code thereof, the identification code comprising positioning assistance information of the offline object; triggering a recognition process for the offline object and the identification code; and executing a transaction with respect to the offline object based on a result of the recognition process. The scanning of items and codes to extract/retrieve information included in the code is a generic and well-known process which does not add any meaningful limits in implementing the abstract idea, see reference Appalucci et al. [US 20030057276 A1; see para 0005, “Presently, most, if not all, goods produced and/or sold include an associated primary identifier, typically a barcode label, which is placed on the item in a prominent location ……. In the case of an item including a barcode label, the barcode label may be conveniently read using a well-known optical scanner. The scanner reads and decodes the barcode label and sends the decoded information to a computer or other device to facilitate tracking of the location of the item. …..’.  Further the steps of executing a transaction with respect to the scanned offline object is a process which can be done manually and the use of a generic computer is to mere automate a manual process of executing a vending/sales transaction which does not impose any meaningful limits on implementing the abstract idea. The limitations recited in claim 18 are directed to the operation 
	Thus claims 1-20 are directed to an abstract idea. 	Step 2A=Yes. 

Step 2B analysis:	The claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claim amounts to using generic computer and scanning devices implementing generic computer functions of scanning objects and codes on them to identify them and retrieve 
Information on the identified item/object and execute a sales/vending transaction which cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the (1) steps of sending data to a server, and (ii) using a scanner 
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and displaying steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Further, as explained in the reference Appalucci et al. [US 20030057276 A1; see para 0005, “Presently, most, if not all, goods produced and/or sold include an associated primary identifier, typically a barcode label, which is placed on the item in a prominent location ……. In the case of an item including a barcode label, the barcode label may be conveniently read using a well-known optical scanner. The scanner reads and decodes the barcode label and sends the decoded information to a computer or other device to facilitate tracking of the location of the item. …..’.  ] the scanning of objects and codes on them are a well-known activity claimed in a generic manner and does not impose any meaningful limits to provide an inventive concept in Step 2B. Accordingly, a conclusion that the scanning, receiving, acquiring, transmitting, and displaying steps are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Step 2B = No, Claims 1-20 are patent ineligible.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1--20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  

3.1.	Claims 1-8
With respect to claim 1, the omitted elements are:  
(i) a client device and a server to execute the steps ,[ see Specification para 0006, “ Embodiments of the specification provide a transaction execution method, apparatus, and device applicable in a client terminal and a server, to achieve a more convenient transaction execution solution based on an IOT connection”.], and (ii) recognizing an image obtained through the scanning of the offline object, to obtain item information of the offline object, performing feature extraction and analysis on the scanned identification code, to recognize the positioning assistance information of the offline object, 
recognizing the positioning assistance information of the offline object, and sending the positioning assistance information to a server, and obtaining an association relationship between a current user and the offline object, the association relationship being determined based on the result of the recognition process, executing the transaction with respect to the offline object according to the association relationship, Specification paras 0009—0012].
	Since claims 2-8 depend from claim 1, they inherit the same deficiencies. Though the dependent claims include some of the missing limitations individually but they do not include all the missing elements together, as indicated above.


	With respect to claim 9, the omitted elements are:  
(i)a client device and a server to execute the steps ,[ see Specification para 0006, “ Embodiments of the specification provide a transaction execution method, apparatus, and device applicable in a client terminal and a server, to achieve a more convenient transaction execution solution based on an IOT connection”.], and (ii) , wherein the determining a target offline object of a current user according to the recognition result comprises determining whether an identification code is successfully scanned and recognized in a specified area of the scanning view frame, in response to determining that an identification code is successfully scanned and recognized in a specified area of the scanning view frame, determining that an offline object corresponding to the identification code in the specified area is the target offline object of the current user, and in response to determining that an identification code is not successfully scanned and recognized in a specified area of the scanning view frame, determining the target offline object of the current user according to a relative position relationship between one or more other scanned and recognized identification codes and the specified area, wherein the determining the target offline object of the current user according to a relative position relationship between the one or more other scanned and recognized identification codes and the specified area comprises: determining two scanned and recognized identification codes adjacent to the specified area, determining, according to a relative position relationship between the two identification codes and the specified area and a recognition result with respect to the two identification codes, positioning assistance information comprised in an identification code corresponding to the target offline object of the current user, determining the target offline object according to the determined positioning assistance information, obtaining an association relationship between the current user and the target offline object, the association relationship being determined based on positioning assistance information comprised in an identification code corresponding to the target offline object, and executing the transaction with 
	Since claims 10-14 depend from claim 9, they inherit the same deficiencies. Though the dependent claims include some of the missing limitations individually but they do not include all the missing elements together, as indicated above.

3.3.	Claims 15:20
	With regards to claim 15, the omitted elements are:  
(i) recognizing an image obtained through the scanning of the offline object, to obtain item information of the offline object, performing feature extraction and analysis on the scanned identification code, to recognize the positioning assistance information of the offline object, 
recognizing the positioning assistance information of the offline object, and sending the positioning assistance information to a server, and obtaining an association relationship between a current user and the offline object, the association relationship being determined based on the result of the recognition process, executing the transaction with respect to the offline object according to the association relationship, Specification paras 0009—0012].
	Since claims 16-20 depend from claim 15, they inherit the same deficiencies. Though the dependent claims include some of the missing limitations individually but they do not include all the missing elements together, as indicated above.

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

4.1.	Claims 1-8:
	Claim 1 contains subject matter “triggering a recognition process for the offline object and the identification code; and executing a transaction with respect to the offline object based on a result of the recognition process”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, because the Specification clearly states, see para 0006, that such steps are implemented by a combination of a client device and a server. Since claim 1, as recited, does not include client device and server, and not without them. Dependent claims 2-8 inherit the deficiency of claim 1 and are accordingly rejected.
	
4.2.	Claims 9-14: recite similar deficiencies as those discussed for claims 1-8 and therefore are analyzed and rejected based on the same rationale as established for claims 1-8.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN103295067 A[cited in the IDS filed 06/19/2020, hereinafter reference A in view of Connell, II et al. [US 2008/0296382 A1], hereinafter Connell.

CN103295067 is directed to an advance operation of a vending machine in communication with a backend server [see para 0014, “ The vending machine management system based on the Internet of Things mainly includes the vending machine system with enhanced functions, the communication system and the background information processing system……..he function-enhanced vending machine system has also newly added new modules, such as a perception module, a display module, an advertisement management module, a two-dimensional code of goods, and an information storage module…..The communication system mainly includes communication infrastructure modules connected to the background information processing system on the vending machine, such as a wired/wireless network connection module, a GPRS short message sending module, etc. …….The functions of the background information processing system mainly process related information from vending machines and execute complex algorithms. The main modules are: storage module, information processing module, information receiving/sending module, payment management module, and remote management module. Realize the following functions: store the sales of goods of various vending machines: …….. when a certain type of merchandise is sold out in vending machine A, an algorithm is used 

Regarding claim 1 Reference A teaches a transaction execution method, comprising:

scanning an offline object and a corresponding identification code thereof, the identification code comprising positioning assistance information of the offline object and triggering a recognition process for the offline object and the identification code  [See para graphs 0015-0025 and Fig.4, A mobile device scans a QR code associated with an object/item positioned in a vending machine and the identification code and triggers recognizing the object/item including information regarding object/item such as product bane, price, etc., including the vending machine number which corresponds to the claimed positioning assistance information of the object/item. Reference A fails to disclose that the scanning step includes scanning an offline object and the identification code associated with it. In the same field of scanning, Connell, discloses using a smart scanning process which combined scanning an offline object with its identification code [see Abstract, “….invention provides a smart scanning system comprising an integrated scanning and image capture system in which one or more image capture device(s) (e.g., still camera, video camera, etc.) and a barcode scanner are positioned within a common enclosure that is a component of a checkout station. The barcode of item is scanned and an image of the item is recorded. The identity of the item as determined based on the barcode is compared to its appearance as determined based on its image. If the identity is inconsistent with its appearance, a discrepancy is registered. It is then determined whether the discrepancy is due to fraud (e.g., theft) or device error. In the case of the latter, the system can be updated to prevent a repeat of the error.’]. Therefore, in view of the teachings of Connell, it would be obvious to an ordinary skilled in the art at the time of the applicant’s invention to have combined the concept of smart scanning of using an integrated scanning processing using a camera to capture the 
Reference A teaches executing a transaction with respect to the offline object based on a result of the recognition process [After recognizing the vending machine and the item the user with his mobile device can send a short message comprising the data information to a customer service number for mobile payment; after confirming the user, a payment module and a background payment system of a communication company complete a follow-up process of transaction; if the payment is successful, a server sends a signal to the corresponding vending machine by means of a communication network, and transmits information to a monitoring detection program in a client side system which then drives a corresponding motor to work, so as to vend the commodity.

	Regarding claim 2, the limitations, “The method according to claim 1, wherein scanning the offline object and the corresponding identification code thereof comprises: scanning the offline object and the corresponding identification code thereof in a same scanning view frame.”, are covered in the analysis for claim 1, wherein the combined teachings of Reference A and Connell disclose using an integrated smart scanning process to capture the image of the object and barcode.

Regarding claim 3, the limitations, “ The method according to claim 1, wherein the triggering a recognition process for the offline object and the identification code comprises: recognizing an image obtained through the scanning of the offline object, to obtain item information of the offline object; and performing feature extraction and analysis on the scanned identification code, to recognize the positioning assistance information of the offline object, wherein the recognizing an image obtained through scanning of the offline object, to obtain item information of the offline object comprises: performing feature extraction on the image obtained 

Regarding claims 6-8, the combined teachings of Reference A and Connell teaches and renders obvious the limitations, “ The method according to claim 1, wherein the executing a transaction with respect to the offline object based on a result of the recognition process comprises: obtaining an association relationship between a current user and the offline object, the association relationship being determined based on the result of the recognition process; and executing the transaction with respect to the offline object according to the association relationship, wherein the offline object comprises at least one commodity displayed in a vending machine, the identification code is displayed in the vending machine, and the positioning assistance information comprises identification information of the vending machine; and the executing a transaction with respect to the offline object based on a result of the recognition process comprises: paying for the at least one commodity using a payment account of the current user according to the association relationship; and enabling the at least one commodity in the vending machine to be delivered to a pick-up port, and wherein the paying for the at least one commodity using a payment account of the current user according to the association relationship comprises: determining a to-be-paid order generated by the server for the at least one commodity according to the association relationship; and paying for the to-be-paid order using the payment account of the current user [See Reference A, paras 0015-0025 and Fig.4, 

Regarding claim 9, its limitations are similar to the limitations of claim 1 and therefore it is analyzed based on the same rationale as established for claim 1 as being unpatentable over Reference A in view of Connell, except that it differs from claim 1 in reciting the term “target”. The term target is used to merely point a particularly an object but the steps of scanning, recognizing and executing a transaction are the same as recited I claim 1.  However, Reference A, as discussed for claim 1, covers and discloses this aspect of targeting an object when the identification code is associated with a storage location of the object in a specific vending machine.

Regarding claims 10, its limitations are similar to claim 2, and therefore it is analyzed and rejected on the basis of same rationale as established for claim 2 above.

Regarding claims 13-14, their limitations, “ The method according to claim 9, wherein the executing a transaction with respect to the target offline object comprises: obtaining an association relationship between the current user and the target offline object, the association relationship being determined based on positioning assistance information comprised in an identification code corresponding to the target offline object; and executing the transaction with respect to the target offline object according to the association relationship, wherein the offline 

Regarding claims 15-20, their limitations are similar to the limitations of claims 1-6, and therefore claims 15-20 are unpatentable over Reference A in view of Connell based on the same rationale as established for claims 1-6 above.

6.	Prior art discussion for Claims 11-12: The prior art of record, alone or combined neither teaches nor renders obvious specifically the limitations, comprising, as a whole, determining , determining that an offline object corresponding to the identification code in the specified area is the target offline object of the current user, and in response to determining that an identification code is not successfully scanned and recognized in a specified area of the scanning view frame, determining the target offline object of the current user according to a relative position relationship between one or more other scanned and recognized identification codes and the specified area.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	CN106251154A  discloses providing an online and offline aquatic product e-commerce service method, wherein the aquatic products are affixed with a unique identity identification code before delivery, and a user can scan the identity identification codes to access the aquatic product database to acquire the identity information of the aquatic products and the link of the third-party e-commerce platform, the aquatic products are transported to each offline supermarket or store, and the user scans the identity identification codes of the aquatic products to enter an aquatic product online shopping page and carry out comparative and selective purchase, and authenticates whether the aquatic products are genuine by scanning the identity identification codes after arrival.  
	(ii)	US 20140247278 A1 [Samar et al.] discloses visualizing barcode in an augmented reality comprising applying computer vision techniques to image frames captured by a camera to detect target objects in the real world.  The user system extracts features from the image frame, and a user system estimates the pose parameters of the target object in the image frame (step 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756.  The examiner can normally be reached on Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH C GARG/Primary Examiner, Art Unit 3625